Citation Nr: 9924367	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-32 616A	)	DATE
	)
	)


THE ISSUE

Whether a February 1989 Board of Veterans' Appeals (Board) 
decision denying service connection for a low back disorder 
as secondary to service-connected residuals of a right femur 
fracture and a January 1991 decision which denied an 
application to reopen the claim should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1964.

This matter comes before the Board based on a CUE motion as 
to a Board decision of February 28, 1989, which denied a 
claim for service connection for a low back disorder as 
secondary to service-connected residuals of a right femur 
fracture, and a Board decision of January 10, 1991, which 
denied an application to reopen that claim.  Following the 
subsequent grant of service connection for the veteran's low 
back disability on a secondary basis in a rating decision in 
August 1995, the veteran appealed the effective date assigned 
by the regional office (RO) of July 18, 1994, maintaining 
that the effective date should be as early as January 1967.  
Thereafter, the Board denied the veteran's appeal in a Board 
decision in July 1997, and this decision was then appealed to 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
Pursuant to a Joint Motion For Partial Remand, Partial 
Dismissal, dated in November 1998, the Court entered an order 
in December 1998 that granted the November 1998 motion and 
vacated the July 1997 Board decision only to the extent that 
it failed to consider appropriately raised claims of CUE in 
prior Board decisions.  

The Board notes that in addition to filing an appeal of the 
July 1997 Board decision, the veteran also filed a motion for 
reconsideration in July 1997, that was denied by the Board in 
May 1998.  Thereafter, following the Joint Motion For Partial 
Remand, Partial Dismissal, and the order of the Court related 
thereto, in a letter to the veteran dated in February 1999, 
the Board indicated that in view of the new regulations 
concerning CUE, the veteran was granted 60 days in which to 
provide additional information and/or contentions in support 
of his CUE claim.  The veteran was further advised that if he 
did not provide additional information or arguments, or did 
not respond to the February 1999 letter in any way, the Board 
would proceed to decide his CUE claim based on the evidence 
already of record.  

In April 1999, the moving party submitted a statement 
indicating that there was error in 1967 when he was denied 
service connection for a back disability as secondary to a 
service connected right femur fracture.  He maintained that 
in 1964 he was granted service connection for postoperative 
residuals of his right femur fracture while his low back 
syndrome was rated as nonservice connected.  Therefore, he 
states that "[t]he Veterans Administration was cognizant of 
my impending low back problems in June 1964."  He pointed 
out he was hospitalized in 1966 for severe low back pain and 
that therefore by that point his "inevitable" low back 
problem had commenced.  

The claims file then reflects that the Board received a 
written informal hearing presentation in May 1999 from the 
veteran's service representative that specifically referred 
to the allegation of CUE in prior Board decisions and 
concurrence with the basis for the remand for consideration 
of CUE as to those decisions. 


FINDING OF FACT

The Board decision of February 28, 1989, which denied a claim 
for service connection for a low back disorder as secondary 
to service-connected residuals of a right femur fracture, and 
the Board decision of January 10, 1991, which denied an 
application to reopen that claim, correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.


CONCLUSION OF LAW

The February 1989 and January 1991 Board decisions did not 
contain CUE.  38 U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 
1999); 64 Fed. Reg. 2134 (1999) (to be codified at 38 C.F.R. 
§ 20.1403).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides that the 
motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), 
to be codified at 38 C.F.R. § 20.1404(b)).  Rule 1404(b) 
further provides that:

Non-specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied. 

In the February 1989 decision, the Board reviewed the 
veteran's claim for service connection for a low back 
disorder on a direct basis and as secondary to his service-
connected right femur fracture.  In this regard, the Board 
reviewed the entire record on a de novo basis, including 
service medical records, VA medical examination in June 1964, 
VA hospitalization records from October 1966, July 1969 and 
September 1979 VA examination, VA outpatient records from 
July 1983 and 1987, and VA medical examination in January 
1988.  The Board also considered the pertinent law and 
regulations in effect at that time, which provided that 
service connection might be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service under 38 U.S.C. § 331 (1988), and that service 
connection might also be granted for disability which was 
proximately due to or the result of a service-connected 
disease or injury under 38 C.F.R. § 3.310 (1988).  The Board 
also set forth the reasonable doubt doctrine found in 38 
C.F.R. § 3.102 (1988).

After noting that it had neither been contended nor 
established that the veteran's low back disorder began during 
his period of active service, the Board turned to the issue 
of secondary service connection, and observed that the 
veteran had right lower extremity shortening of approximately 
1/4 or 1/2 inch.  Although it had been noted that he walked 
with a limp, there was medical evidence that his right leg 
problems were due to nonservice-connected degenerative disc 
disease of the lumbar spine in the area of L4-5.  While the 
Board had taken into account all the medical evidence 
presented on the veteran's behalf, it was unable to conclude 
that there was a causal or etiological relationship between 
the veteran's low back disorder and the service-connected 
residuals of a right femur fracture.  The Board specifically 
found that a low back disorder was not present in service, 
was first clinically demonstrated several years after the 
veteran was separated from service, and was not causally or 
etiologically related to the veteran's service-connected 
disability.  

In the January 1991 decision, the Board considered the issue 
of whether new and material evidence had been submitted since 
the February 1989 Board decision in order to reopen the claim 
for service connection for a low back disorder as secondary 
to his service-connected fracture of the right femur.  In 
this regard, the Board noted that the only additional 
evidence that had been submitted since the previous Board 
decision consisted of a letter from the VA to the Police 
Department of New York City, dated in March 1967, that 
described the veteran's service-connected fracture of the 
right femur and the treatment he received for this disability 
in 1964.  The Board further noted that this letter had 
previously been associated with the claims folder in 1967, 
and was of record at the time of the February 1989 Board 
decision.  The Board also set forth the pertinent law and 
regulations as the claim to reopen, which included 38 U.S.C. 
§ 4004(b) (1988) and 38 C.F.R. § 19.194 (1990).

38 U.S.C. § 4004(b) provided that "[w]hen a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered."  It was further noted that "[w]hen a 
claimant requests that a claim be reopened after an appellate 
decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim. 38 U.S.C. § 4004(b); 38 C.F.R. 
§ 19.194.

After noting that the February 1989 Board decision had denied 
service connection on the grounds that the medical evidence 
that was then of record failed to demonstrate that a back 
disability was present in service and that no causal or 
etiological relationship existed between the veteran's low 
back disorder and his service connected disability, the Board 
indicated that the sole issue before the Board in January 
1991, was whether the recently submitted evidence was new and 
material and of such weight as to establish a new factual 
basis upon which service connection might be allowed.  In 
this regard, the Board found that the March 1967 letter was 
merely duplicative of evidence previously contained within 
the claims file, and did not provide information as to the 
development of the veteran's low back disability.  
Accordingly, since the veteran had not provided a new factual 
basis upon which to conclude that his back disability was 
present in service or was in any way related to his fractured 
right femur, the appeal was denied.

The veteran was subsequently granted service connection for a 
low back disorder as secondary to his service-connected 
residuals of a right femur fracture in a rating decision in 
August 1995.  Following the application to reopen the claim 
in July 1994, additional medical evidence was associated with 
the claims file, including medical evidence relating the 
veteran's low back condition to his service-connected 
disability.  After the claim was granted and his low back 
disability service connected effective from July 1994, the 
veteran filed a notice of disagreement with the effective 
date of service connection, claiming that the effective date 
should be as early as January 1967.  

Thereafter, the Board denied the veteran's appeal in a Board 
decision in July 1997, and this decision was then appealed to 
the Court.  Pursuant to a Joint Motion For Partial Remand, 
Partial Dismissal, dated in November 1998, the Court entered 
an order in December 1998 that granted the November 1998 
motion and vacated the July 1997 Board decision only to the 
extent that it failed to consider appropriately raised claims 
of CUE in prior Board decisions.

The Board notes that at page 2 of the Joint Motion For 
Partial Remand, Partial Dismissal, which was ultimately 
granted by the Court in the order of December 1998, the 
parties to this Motion set forth the following: 

In the decision currently on appeal, the BVA 
affirmed the RO's finding that July 19, 1994, 
the date the veteran reopened his claim and 
presented medical evidence of a nexus between 
the low back condition and the in-service 
femur fracture, was the appropriate effective 
date for the award of compensation benefits.  
Under the non-CUE analysis, the parties agree 
that the Board's decision is correct because, 
prior to the date of reopening, the veteran 
had not presented a well-grounded claim for 
secondary service connection for his low back 
disorder.  Since the veteran does not contest 
the Board's non-CUE analysis, that portion of 
the appeal should be dismissed.  See 
Bucklinger v. Brown, 5 Vet. App. 435 (1993). 


II.  Analysis

The moving party and his representative were provided with 
CUE regulations in February 1999.  These advised the moving 
party and his representative of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE. The Board finds that the veteran's written 
presentation of April 1999, and the service representative's 
written presentation from May 1999, both contain no more than 
general assertions of CUE with respect to the earlier Board 
decisions.  The veteran points to no specific evidence that 
undebatably demonstrated his entitlement to service 
connection.  Rather, he appears only to argue that somehow VA 
should have been aware that his "impending" back disability 
in 1964 and his "inevitable" back disability in 1966 were 
related to his service connected disability.  The May 1999 
presentation of the representative is likewise only general 
in nature.  Such general and nonspecific assertions of CUE 
are not in compliance with Rule 1404(b).

This matter, however, is before the Board following the 
Court's grant of the Joint Motion for Remand and Partial 
Dismissal.   That order found the moving party had 
appropriately raised a motion of CUE.  Accordingly, in light 
of the directive of the Court, the Board has examined 
additional statements, substantive appeals, and letters since 
the Board decisions of February 28, 1989 and January 10, 
1991, in order to determine if they might contain more 
specific claims or error.  In doing so, the Board has 
determined that the primary pleading of the moving party is 
simply that, at the time of both of the subject Board 
decisions, had the Board adequately considered the medical 
evidence that was already of record, it should have granted 
service connection for the veteran's low back disorder, and 
that service connection should have been effective as early 
as January 1967.  

With respect to the veteran's contention, the Board would 
first point out that any allegation that the Board did not 
adequately consider or weigh the evidence at the time of a 
decision can not form the basis of a claim of CUE.  Rule 
1403(d)(3).  In addition, the Board notes that to the extent 
that the moving party is contending that all of the elements 
to enable the Board to grant service connection were in 
existence at the time of the earlier Board decisions, the 
Board must point out to the moving party that in the November 
1998 Joint Motion For Partial Remand, Partial Dismissal that 
formed the basis for the Court's order of December 1998, the 
parties specifically agreed that prior to the July 1994 date 
of reopening, "the veteran had not presented a well-grounded 
claim for secondary service connection for his low back 
disorder."  One of the fundamental elements of a well-
grounded claim for service connection on a secondary basis is 
evidence to establish a causal relationship between a 
service-connected disability and another disorder.  38 C.F.R. 
§ 3.310 (1989 and 1991).  Although this statement was 
provided for "non-CUE analysis," since the medical evidence 
that was of record in 1989 and 1991 serves as the only basis 
for the veteran's claim of CUE, the Board finds that the 
admission that none of that evidence served to establish a 
well-grounded claim prior to July 1994 is tantamount to 
stating that there is was no evidence to establish a nexus 
between the service-connected disability and a back 
disability.  If there was no evidence to establish such a 
nexus, there could not be CUE.  In addition, the Board finds 
that since the Joint Motion formed the basis of the Court's 
order of December 1998, this agreement of the parties is the 
law of the case, and that the Board is without the authority 
or jurisdiction to state that there was evidence to support 
entitlement to service connection in 1989 or 1991 when the 
Court has indicated that there was not even a well grounded 
claim.  

Assuming that the Board does have the authority or 
jurisdiction to determine whether medical evidence in 
existence as of 1989 or 1991 undebatably required a different 
outcome in the face of an apparent Court order to the 
contrary, the Board's review of the record reveals that, even 
assuming there was medical evidence supporting the claim, 
there was also evidence against the existence of any medical 
nexus between the service connected disability and a back 
disability.  As the Board noted in 1989, there was minimal 
shortening of the right leg of 1/4 to 1/2 inch, and although a 
limp had been noted, the difficulties with the right leg had 
been attributed to a low back disability.  The record in 1991 
was no different.  None of the arguments raised by the moving 
party, including the allegation that reasonable doubt was not 
resolved in his favor, rise to more than an allegation that 
the Board should have weighed or evaluated the evidence 
differently.  This, by definition, can not form a valid basis 
for a claim of CUE.  He also alleged generally that the duty 
to assist was violated.  This allegation can not raise a 
valid claim of CUE.  38 C.F.R. § 20.1403.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The February 1989 and January 1991 Board decisions did not 
contain CUE and the CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


